PER CURIAM.
Nathaniel Burkes ("Claimant") appeals the decision of the Labor and Industrial Relations Commission (the "Commission") affirming the dismissal of Claimant's case because Claimant's appeal to the Division of Employment Security Appeals Tribunal was untimely filed. Because we find the Commission's decision to be based on competent and substantial evidence, we affirm the Commission's decision.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).